DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5, 6, 14 and 16 are cancelled. Claims 1, 13 and 18 are amended. Claim 19 is newly added. Claims 1 and 19 are independent claims. Claims 9-12 are withdrawn. Claims 1-4, 7, 8, 13-15, 17, 18 and 19 are currently examined on the merits.
Examiner' s Comment
Applicants'  attention is drawn to the fact that the instant claims are directed to two groups of species – a single crystal growth crucible, represented by previously presented claims 1-4, 7, 8, 13, 15 and 18, and a single crystal growth crucible, represented by newly presented claim 19. The restriction requirement is not made at this time; however it may be imposed later if the claims are amended to introduce additional limitations to each invention, which would require an additional search in each Group of claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a virtual straight line passes axially through a center portion of each of these surfaces… the virtual straight line passes through a solid portion of the deposition preventing member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 8, 13-15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al (JP 2015212207 A, machine translation, “Hiroshi”), and further in view of Uragami et al (JP 2012020893 A, machine translation, “Uragami”).
Regarding claim 1, Hiroshi (entire document) teaches a single crystal growth crucible 1 comprising an inner peripheral surface (figs 1-6), an inner bottom (figs 1-6), a crystal mounting part for attaching a seed crystal 2 (figs 1-6, 0029 and 0044), and an insulating member 20 (or 20a/20b/21) (deposition preventing member) (figs 2-6. 0033, 0035), wherein a raw material 3 is provided in the inner bottom (figs 2-6, 0029, 0031-0033), the crystal mounting part faces the inner bottom (figs 2-6), the deposition preventing member (the insulating member) is located between the inner bottom and the crystal mounting part (figs 2-6), the deposition preventing member (the insulating member) has a top surface (first surface) (figs 2-6), the crystal mounting part has a crystal mounting part surface (figs 2-6), the first surface (top surface) of the deposition preventing member is disposed to face the crystal mounting part surface (figs 2-6), the raw material has a raw material surface (figs 2-6, 0037 and 0040), the inner bottom has an inner bottom surface (figs 2-6), the first surface of the deposition preventing member 20, the crystal mounting part surface, the raw material surface, and the inner bottom surface are parallel to each other and are coaxially arranged such that a virtual straight line passes axially through a center portion of each of these surfaces (figs 2-6), the virtual straight line passes through a solid portion of the deposition preventing member (figs 2-6), the inner bottom surface has an inner bottom surface area (figs 2-6, 0036, 0040, 0044, 0048), the first surface of the deposition preventing member has a first surface area (figs 2-6, 0036, 0040, 0044, 0048), the first surface area is 30% or more and 70% or less (within the instantly claimed range of 20% to 80%) of the inner bottom surface area (figs 2-6, 0036), the deposition preventing member 20 has a bottom surface that is a lower-most portion of the deposition preventing member in a direction of the inner bottom surface (figs 2-4), the bottom surface of the deposition preventing member directly contacts the raw material and does not directly contact the inner bottom surface (figs 2-4), and the first surface (top surface) of the deposition preventing member is an uppermost surface of the deposition preventing member 20 (figs 2-4), and the first surface of the deposition preventing member 20 does not contact the inner peripheral surface of the growth crucible (figs 2-4).
Hiroshi teaches the deposition preventing  member having the first surface as addressed above, and further teaches that the member is a graphite material (0034 and 0040), but does not explicitly teaches that the deposition preventing member has the first surface comprising metal carbide. However Uragami (entire document) teaches an apparatus for manufacturing single crystal, wherein both graphite and graphite surface coated with tantalum carbide can be used as shielding plate (0042), e.g., graphite and graphite coated with tantalum carbide are functional equivalents. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hiroshi with the tantalum carbide coated graphite of Uragami as an alternative to graphite in order to suppress crystal defects of the grown crystal (Uragami 0065 and 0073). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Regarding claim 2, Hiroshi/Uragami teaches the first surface on the crystal mounting part side of the deposition preventing member and the raw material surface of the raw material as addressed above, and further teaches that a height of the insulating member (the deposition preventing member) is 20 mm and part of the deposition preventing member is embedded in the raw material (figs 3 and 4, 0035 and 0040), it is reasonably expected the first surface (top surface) of the deposition preventing member is less than 20mm, reading on the instantly claimed range within 20mm from the raw material surface of the raw material. 
Regarding claim 3, Hiroshi/Uragami teaches the deposition preventing member mounted on the raw material and the raw material provided in the inner bottom (Hiroshi figs 2-6), similar to the instantly claimed arrangement of the member, the raw material and the inner bottom; Therefore it is reasonably expected that the deposition preventing member could be a member mounted on the raw material after the raw material is provided in the inner bottom. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it should be noted that the instant claims are apparatus claims, and the courts have ruled that expressions relating an apparatus to the contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claims, consult Ex parte Thibault, 164 USPQ 666, 667 (Bd. App, 1969). ln re Young (25 U.S.P.Q. 69, 71 (CCPA 1935)) and ln re Rishoi (94 U.S.P.Q. 71,73 (CCPA 1952)).
Regarding claim 4, Hiroshi/Uragami teaches the deposition preventing member (shielding plate) comprises a support 6c on a second surface opposite to the first surface on the crystal mounting part side (Uragami fig 1, 5 and 7), and the support separates the surface of the raw material which is provided in the inner bottom from the second surface (Uragami fig 1, 5 and 7), meeting the claim.
Regarding claim 7, Hiroshi/Uragami teaches that the entire deposition preventing/ shielding member is coated/covered with tantalum carbide (Uragami 0042, 0065 and 0073), e.g., the surface portion of the deposition preventing member is made of tantalum carbide, meeting the claim.
Regarding claim 8, Hiroshi/Uragami teaches that the metal carbide is tantalum carbide (Uragami 0042, 0065 and 0073).
Regarding claim 13, Hiroshi/Uragami teaches that the first surface area is 30% or more and 70% or less (Hiroshi figs 2-6, 0036), overlapping the instantly claimed range of 50% to 80% of the inner bottom surface area. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 15, Hiroshi/Uragami teaches that the first surface area is 30% or more and 70% or less (Hiroshi figs 2-6, 0036), overlapping the instantly claimed range of 20% to 50% of the inner bottom surface area. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 17, Hiroshi/Uragami teaches that the deposition preventing member is supported only by the raw material (Hiroshi figs 2-6).
Regarding claim 18, Hiroshi/Uragami teaches the deposition preventing member mounted on the raw material and the raw material provided in the inner bottom (Hiroshi figs 2-6), similar to the instantly claimed arrangement of the member, the raw material and the inner bottom; Therefore it is reasonably expected that the deposition preventing member could be a member mounted on the raw material after the raw material is provided in the inner bottom. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it should be noted that the instant claims are apparatus claims, and the courts have ruled that expressions relating an apparatus to the contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claims, consult Ex parte Thibault, 164 USPQ 666, 667 (Bd. App, 1969). ln re Young (25 U.S.P.Q. 69, 71 (CCPA 1935)) and ln re Rishoi (94 U.S.P.Q. 71,73 (CCPA 1952)).
Regarding claim 19, Hiroshi (entire document) teaches a single crystal growth crucible 1 comprising an inner peripheral surface (figs 1-6), an inner bottom (figs 1-6), a crystal mounting part for attaching a seed crystal 2 (figs 1-6, 0029 and 0044), and an insulating member 20 (or 20a/20b/21) (deposition preventing member) (figs 2-6. 0033, 0035), wherein a raw material 3 is provided in the inner bottom (figs 2-6, 0029, 0031-0033), the crystal mounting part faces the inner bottom (figs 2-6), the deposition preventing member (the insulating member) is located between the inner bottom and the crystal mounting part (figs 2-6), the deposition preventing member (the insulating member) has a top surface (first surface) (figs 2-6), the crystal mounting part has a crystal mounting part surface (figs 2-6), the first surface (top surface) of the deposition preventing member is disposed to face the crystal mounting part surface (figs 2-6), the raw material has a raw material surface (figs 2-6, 0037 and 0040), the inner bottom has an inner bottom surface (figs 2-6), the first surface of the deposition preventing member 20, the crystal mounting part surface, the raw material surface, and the inner bottom surface are parallel to each other and are coaxially arranged in this order (figs 2-6), the inner bottom surface has an inner bottom surface area (figs 2-6, 0036, 0040, 0044, 0048), the first surface of the deposition preventing member has a first surface area (figs 2-6, 0036, 0040, 0044, 0048), the first surface area is 30% or more and 70% or less (within the instantly claimed range of 20% to 80%) of the inner bottom surface area (figs 2-6, 0036), the deposition preventing member 20 has a bottom surface that is a lower-most portion of the deposition preventing member in a direction of the inner bottom surface (figs 2-4), the bottom surface of the deposition preventing member directly contacts the raw material and does not directly contact the inner bottom surface (figs 2-4), and the first surface (top surface) of the deposition preventing member is an uppermost surface of the deposition preventing member 20 (figs 2-4), and the first surface of the deposition preventing member 20 does not contact the inner peripheral surface of the growth crucible (figs 2-4).
Hiroshi teaches the deposition preventing  member having the first surface as addressed above, and further teaches that the member is a graphite material (0034 and 0040), but does not explicitly teaches that the deposition preventing member has the first surface comprising metal carbide. However Uragami (entire document) teaches an apparatus for manufacturing single crystal, wherein both graphite and graphite surface coated with tantalum carbide can be used as shielding plate (0042), e.g., graphite and graphite coated with tantalum carbide are functional equivalents. Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hiroshi with the tantalum carbide coated graphite of Uragami as an alternative to graphite in order to suppress crystal defects of the grown crystal (Uragami 0065 and 0073). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new reference or new combination of the references being used in the current rejection.
Applicant’s arguments that “The Examiner did not respond to the traversal set forth in the previously-filed Amendment. Instead, the Examiner set forth substantially the same rejection, which merely concludes that this feature is not described in the application” have been considered, but not found persuasive. It is firstly noted that the applicants do not clearly point out which arguments or remarks are not responded by the Examiner. Therefore, it is unclear what the applicants try to argue. It is further noted that the rejection dated 06-01-2022 is under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (JP 08295595 A, machine translation, “Sugiyama”) and Uragami et al (JP 2012020893 A, machine translation, “Uragami”), while the applicant argued the reference to Liu et al (CN 105734671 A). It should be noted that the reference to Liu is not applied to the rejection dated 06-01-2022. Also, the reference to Sujiyama is not applied to the current rejection provided above. The Examiner’s position is that the Examiner has properly responded the argument based on the applicant’s amendment by providing a new ground rejection based on a new combination of the newly cited references.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714